Luke, J.
1. The Supreme Court has repeatedly held that grounds of a motion for a new trial which are incomplete and cannot be understood without resorting to an examination of the brief of evidence fail to present any question for decision. (Following this ruling, as this court is bound to do, it must be held that the plaintiff in error presents no special grounds of motion for new trial which can be considered by this court. See Smiley v. Smiley, 144 Ga. 546 (87 S. E. 668), and cases cited.
2. The assignment of error that the verdict is not authorized by the evidence is without merit, since there is some evidence which authorized the conviction of the defendant. The verdict of guilty has the approval ' of the trial judge. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.